Case 09-61855-bem        Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05           Desc Main
                                   Document     Page 1 of 12



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION



 IN RE:                                          :           CASE NO. 09-61855-BEM
                                                 :
 TODD ANTHONY SHAW,                              :           CHAPTER 7
                                                 :
          Debtor.                                :
                                                 :

                            NOTICE OF SERVICE OF SUBPOENA

          COMES NOW S. Gregory Hays, as Chapter 7 Trustee and plaintiff herein, and gives notice

 in accordance with Fed. R. Civ. P. 45(b)(4), as made applicable by Fed. R. Bankr. P. 9016, of the

 subpoena served on Broadcast Music, Inc. A true and correct copy of the subject subpoena is

 attached hereto and incorporated herein by reference as Exhibit “A” and proof of service of which

 is attached hereto and incorporated herein by reference as Exhibit “B.”

          Dated: May 12, 2021

                                                     Respectfully submitted,

                                                     By: /s/ Michael J. Bargar
                                                     Michael J. Bargar
                                                     Georgia Bar No. 645709
                                                     ARNALL GOLDEN GREGORY LLP
                                                     171 17th Street, NW, Suite 2100
                                                     Atlanta, GA 30363-1031
                                                     michael.bargar@agg.com
                                                     Phone: 404-873-7030
                                                     Attorneys for Chapter 7 Trustee




 16554426v1
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 2 of 12




                              EXHIBIT “A” FOLLOWS




 16554426v1
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 3 of 12
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 4 of 12
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 5 of 12
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 6 of 12
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 7 of 12
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 8 of 12
Case 09-61855-bem   Doc 221    Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                              Document     Page 9 of 12
Case 09-61855-bem   Doc 221 Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                           Document    Page 10 of 12




                            EXHIBIT “B” FOLLOWS




 16554426v1
Case 09-61855-bem   Doc 221 Filed 05/12/21 Entered 05/12/21 10:38:05   Desc Main
                           Document    Page 11 of 12
Case 09-61855-bem           Doc 221 Filed 05/12/21 Entered 05/12/21 10:38:05                 Desc Main
                                   Document    Page 12 of 12




                                    CERTIFICATE OF SERVICE
           I hereby certify that I have this day served the following parties with a true and correct

 copy of the foregoing by first class United States Mail to the following entities at the addresses

 stated:

 Office of the U.S. Trustee
 362 Richard B. Russell Federal Building
 75 Ted Turner Drive, SW
 Atlanta, GA 30303

 Todd Anthony Shaw
 1010 Forest Overlook Drive
 Atlanta, GA 30331

 Montie Day
 Day Law Offices
 P. O. B 1525
 Williams, CA 95987

 S. Gregory Hays
 Hays Financial Consulting, LLC
 Suite 555
 2964 Peachtree Road NW
 Atlanta, GA 30305-2153



           This 12th day of May, 2021.
                                                 By: /s/ Michael J. Bargar___________
                                                    Michael J. Bargar
                                                    Georgia Bar No. 645709




 16554426v1
